2018 IL App (2d) 160702

                                  No. 2-16-0702

                           Opinion filed March 12, 2018 

______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

ROBERT ZITELLA and RICHARD             ) Appeal from the Circuit Court
PIETRANEK,                             ) of Du Page County.
                                       )

      Plaintiffs-Appellees,            )

                                       )

v.                                     ) No. 14-L-507
                                       )
MIKE’S TRANSPORTATION, LLC;            )
RESTORATION SERVICES, LLC; SUSAN )
MARINO; KEITH MARINO; and              ) Honorable
F. MICHAEL MALONE,                     ) William I. Ferguson and
                                       ) Robert G. Kleeman,

      Defendants-Appellants.           ) Judges, Presiding.

______________________________________________________________________________

       JUSTICE BIRKETT delivered the judgment of the court, with opinion. 

       Justices Zenoff and Jorgensen concurred in the judgment and opinion.


                                           OPINION

¶1     Pursuant to Illinois Supreme Court Rule 307(a)(1) (eff. Feb. 26, 2010), defendants,

Mike’s Transportation, LLC; Restoration Services, LLC; Susan Marino; Keith Marino; and F.

Michael Malone, appeal the judgment of the circuit court of Du Page County denying their April

7, 2016, motion to vacate a May 30, 2014, order requiring defendants to preserve all their books

and records. We conclude that jurisdiction is lacking and dismiss the appeal.

¶2                                    I. BACKGROUND

¶3     In 2012, plaintiffs, Robert Zitella and Richard Pietranek, as principals for companies to
2018 IL App (2d) 160702


be organized, purchased from defendants the assets of Mike’s Transportation and Restoration

Services. In 2014, plaintiffs were disgruntled with the results of the sale. Susan Marino, Keith

Marino, and Malone (the individual defendants) owned a property whose caretaker was

potentially interested in purchasing it. The caretaker invited Pietranek to come to the property

and consult with him about how he could best utilize the property according to his plans.

Pietranek was left alone for approximately five minutes in a storage room containing a number

of records. He looked inside a box and realized that it contained undisclosed records that

pertained to the asset purchase. Pietranek rifled through the box, took at least 426 pages out of

the box, and stored them in his car. He quickly ended the consultation with the caretaker and

drove away with the records.

¶4     On May 21, 2014, plaintiffs sued defendants for breach of contract and fraudulent

misrepresentation, based on defendants’ alleged withholding of the records that Pietranek had

taken. Plaintiffs alleged that defendants had labeled certain expenditures as distributions to the

individual defendants and then used them to pay their workers, thereby causing the profits of the

businesses to be overstated and causing plaintiffs to overpay for the assets they purchased.

(Defendants, in turn, accused Pietranek of breaking into the storage room and stealing the

records and complained that plaintiffs had not sought to view records of that sort.

¶5     Also on May 21, 2014, plaintiffs applied, ex parte, for a temporary restraining order

(TRO) to prevent defendants from destroying any of the records located at the individual

defendants’ property or any other records that pertained to the asset purchase. The TRO was

granted for a period of 10 days, expiring, on its own terms, at 3 p.m. on May 31. The trial court

scheduled a hearing for May 30.

¶6     Defendants were served with the TRO by May 28. After being served, Keith Marino

                                               -2­
2018 IL App (2d) 160702


removed a number of boxes of records from the individual defendants’ property and took them

into his personal residence; the trial court was not informed. On May 30, the parties appeared,

and the trial court held a hearing. At the hearing, the trial court stated its intention to convert the

TRO into a preservation order requiring defendants not to destroy any records. Defendants’

attorney repeatedly stated that she had no objection to converting the TRO into a preservation

order.

¶7       Following the hearing, the trial court entered the following order:

                  “All books and records of the defendants in any format will be preserved and the

         location of the books and records in any format will be immediately disclosed to the

         plaintiffs. The physical books and records will be available for pick up by F.E. Walsh &

         Associates and Cintas today. An inventory of all books and records will be provided to

         all counsel of record. The costs of transport and storage will be born [sic] by plaintiff

         [sic] unless otherwise ordered by this court. The TRO will expire by its terms and the

         requirement of a bond is extinguished. The parties will meet and confer with respect to

         any electronically stored information by June 13, 2014.”

¶8       On June 12, 2014, defendants filed a motion to vacate the May 30, 2014, order, arguing

that plaintiffs had not successfully alleged the elements necessary to secure a preliminary

injunction.     Frenetic motion practice ensued.     On August 27, 2014, the trial court denied

defendants’ motion to vacate the May 30, 2014, order. 1


         1
             The pertinent text of the order stated that the motion was denied “for the reasons set

forth in the record.” At the August 27, 2014, hearing, the court did not set forth any reasoning or

even seemingly address the motion to vacate. Nevertheless, the written order expressly denied


                                                 -3­
2018 IL App (2d) 160702


¶9     The case continued over the next two years in similar fashion. Much motion practice

occurred, but the case advanced very little. On April 7, 2016, defendants once again filed a

motion “to dissolve” the May 30, 2014, order, again arguing that plaintiffs had not properly

alleged the elements necessary to secure a preliminary injunction.           Following briefing and

argument, on August 23, 2016, the trial court denied defendants’ motion to dissolve. On August

25, 2016, defendants filed their notice of appeal from the denial of the motion to dissolve.

¶ 10                                      II. ANALYSIS

¶ 11   On appeal, defendants argue that plaintiffs failed to sufficiently allege facts entitling them

to the injunctive relief granted in the May 30, 2014, order. Plaintiffs argue that the May 30,

2014, order was a preservation order pursuant to the rules of discovery and thus it was

insufficient to confer jurisdiction over this appeal under Rule 307(a)(1).

¶ 12                             A. Propriety of Rule 307 Appeal

¶ 13   Defendants appeal the trial court’s refusal to vacate its May 30, 2014, order, under Rule

307(a)(1). Rule 307 covers interlocutory appeals as of right and states, pertinently: “An appeal

may be taken to the Appellate Court from an interlocutory order of court: (1) granting,

modifying, refusing, dissolving, or refusing to dissolve or modify an injunction[.]” Ill. S. Ct. R.

307(a)(1) (eff. Feb. 26, 2010). Under Rule 307, a motion to vacate an injunction is equivalent to

a motion to dissolve an injunction. Goodrich Corp. v. Clark, 361 Ill. App. 3d 1033, 1038 (2005).

The key, of course, is whether the order that defendants sought to vacate is an injunction or some

other type of interlocutory order.




the motion to vacate.


                                                -4­
2018 IL App (2d) 160702


¶ 14   In order to determine whether an order is an appealable injunction, we look to its

substance, not its form, and our policy is to broadly construe the meaning of the term

“injunction.” In re A Minor, 127 Ill. 2d 247, 260-61 (1989). An injunction is a judicial process

requiring a party to do a particular thing, or to refrain from doing a particular thing, but not every

order with such a requirement is an injunction. Id. at 261-62. In particular, ministerial or

administrative orders that regulate only the procedural details of litigation cannot be the subject

of an interlocutory appeal.      Id. at 262.    Examples of such nonappealable orders include

subpoenas, discovery orders, and orders relating to the court’s control of its docket. Short

Brothers Construction, Inc. v. Korte & Luitjohan Contractors, Inc., 356 Ill. App. 3d 958, 960

(2005). These types of orders can be considered noninjunctive because they do not form a part

of the power traditionally reserved to courts of equity; rather, they are a part of the inherent

power possessed by any court to compel the appearance of witnesses, to regulate their testimony,

and to control the court’s own docket. Id. These types of orders do not affect the relationship of

the parties in their everyday activities apart from the litigation, and this serves to distinguish such

orders from traditional forms of injunctive relief. Id.

¶ 15   Plaintiffs argue that the May 30, 2014, order is a garden-variety discovery order,

requiring defendants to preserve the specified evidence. We agree. In the order, the trial court

required duplication of the records, Bates stamping of the records, and return of the records

thereafter to defendants. This is akin to an order compelling production of documents. Because

it is a discovery order, or, at any rate, an order regulating the process of the litigation before the

trial court, it is not an injunction. Therefore, it is a nonappealable interlocutory order. Id.

¶ 16   Defendants argue that a preservation order is clearly injunctive in nature.” In support of

this argument, defendants cite Anderson v. Taylor, 2006 UT 79, 149 P.3d 352. There are two

                                                 -5­
2018 IL App (2d) 160702


problems with defendants’ reliance on Anderson. First, Anderson is a foreign case: nonbinding

and only persuasive. In re Marriage of Moorthy, 2015 IL App (1st) 132077, ¶ 57 n.2. However,

our own research has uncovered no Illinois case expressly holding that an order to preserve

records is an injunctive order, so defendants’ resort to foreign authority is not particularly

remarkable. Second, and more importantly, Anderson, for which defendants do not provide a

pinpoint citation, does not stand for the proposition invoked by defendants, that preservation

orders are “clearly injunctive in nature.” In Anderson, the plaintiff sought the issuance of an

injunction requiring the police and the courts to follow Utah law requiring the preservation of

search warrants and supporting documentation. Anderson, 2006 UT 79, ¶ 6, 149 P.3d 352.

There was no issue of whether a particular order was or was not injunctive. Thus, while

defendants might have cited Anderson because they appropriately perceived that Illinois

authority was lacking, the case is nevertheless wholly unpersuasive because it deals with the

informal and improper procedures that Utah state courts were using to handle search warrants.

Defendants’ citation to Anderson, therefore, is inapposite.

¶ 17   In contrast, we believe that the May 30, 2014, order to preserve the evidence in this case

is most closely akin to a nonappealable discovery order. As noted, nonappealable orders like

discovery orders deal specifically with the conduct of the litigation and do not affect the parties

in their everyday activities apart from the litigation.       In re A Minor, 127 Ill. 2d at 262.

Defendants assert that the May 30, 2014, order applied to literally all of their records, like school

records, dental records, and anything else extraneous to this litigation. A reasonable construction

of the May 30, 2014, order should quell that concern, and the fact that defendants sold the

businesses and retired to Florida suggests that the order has no effect on their everyday activities



                                                -6­
2018 IL App (2d) 160702


apart from the litigation. Thus, while not directly on point, In re A Minor is authoritative,

binding, and persuasive.

¶ 18   Defendants contend that, pursuant to In re African-American Slave Descendants’

Litigation, No. 1491, 02-C-7764, 2003 WL 24085346, at *2 (N.D. Ill. July 15, 2003), an order to

preserve evidence is an injunctive remedy. We acknowledge that the case makes that assertion

based on several citations to other federal district court cases. As noted above, because the case

is foreign authority, it is not binding on this court. Moorthy, 2015 IL App (1st) 132077, ¶ 57 n.2.

It also is apparently not published, so its persuasiveness is diminished. Finally, the case does not

purport to analyze the difference between an injunctive order and a noninjunctive discovery

order. Thus, it is of little value on the question presented here under Illinois law.

¶ 19   Defendants also assail authority cited by plaintiffs. Specifically, defendants attempt to

distinguish People ex rel. Scott v. Silverstein, 87 Ill. 2d 167 (1981), People v. Kladis, 403 Ill.

App. 3d 99 (2010), and Kilburg v. Mohiuddin, 2013 IL App (1st) 113408. However, we do not

rely on those cases; rather, our own understanding of In re A Minor and Short Brothers guides

our determination.

¶ 20   Defendants also note that Short Brothers recites the rule that the term “injunction” is to

be construed broadly. Short Brothers, 356 Ill. App. 3d at 960. We agree. We also note that the

appellate court in that case applied a pragmatic consideration of an order that stayed the pending

litigation while the matter was referred to mediation, concluding that, despite the stay, the order

implicated the trial court’s ability to manage its own docket. Id. We believe that the order

preserving the evidence here can be viewed similarly: it is a nonappealable discovery order

ensuring that the case can, eventually, be tried. Thus, we find no conflict with the general rule

that the term “injunction” is to be broadly construed.

                                                -7­
2018 IL App (2d) 160702


¶ 21   Because the May 30, 2014, order is not injunctive, it cannot be the basis for an appeal

under Rule 307(a)(1). Accordingly, we lack jurisdiction and must dismiss the appeal.

¶ 22                                 B. Motion for Sanctions

¶ 23   On May 22, 2017, plaintiffs filed a motion to dismiss the appeal and for sanctions. As a

basis for the motion to dismiss, plaintiffs complained that defendants were improperly delaying

the filing of their opening brief on appeal, purely to harass and to prevent this case from

advancing in the trial court. On May 25, 2017, defendants, after having filed six previous

motions to extend the due date for their opening brief on appeal, filed a motion to file their

opening brief instanter. On June 8, 2017, we granted defendants’ motion to file instanter, and

we denied plaintiffs’ motion to dismiss the appeal and directed that the motion for sanctions be

taken with the case.

¶ 24   Turning to plaintiffs’ motion for sanctions, plaintiffs note that sanctions are justified

where an appeal is frivolous or where a party has employed abusive tactics in the conduct of an

appeal. Plaintiffs base their argument for sanctions solely on the allegedly abusive tactics

employed by defendants in requesting numerous extensions of time in which to file their opening

brief and the alleged insufficiency of defendants’ reasons for requesting more time. Plaintiffs

have not indicated how these extensions have impacted them. In light of the parties’ ultimate

presentations of the issues in this appeal, we do not believe that sanctions are warranted, and

certainly not for the defendants’ alleged dilatoriness in adhering to the briefing schedule. We do

note, however, that, in making six requests for extensions of time, defendants were perhaps

beginning to hew more closely to the line of abusive tactics than is comfortable and our decision

here is best viewed as a one-off, based on the unique facts before us. We also note that plaintiffs



                                               -8­
2018 IL App (2d) 160702


do not argue that the appeal is substantively frivolous. Accordingly, we deny plaintiffs’ motion 


for sanctions.


¶ 25                                   III. CONCLUSION


¶ 26   For the foregoing reasons, jurisdiction is lacking and the appeal is dismissed. 


¶ 27   Appeal dismissed. 





                                               -9­